 OAO 435              Case       2:18-cv-04241-DJH               Document
                                      Administrative Office of the                67 Filed 06/14/19 Page
                                                                   United States Courts               FOR 1 of 1 USE ONLY
                                                                                                          COURT
 AZ Form (Rev. 10/2018)                                                                                             DUE DATE:
                                                  TRANSCRIPT ORDER

1. NAME                                                                             2. PHONE NUMBER                 3. DATE
           Thomas H. Geoghegan                                                          312-372-2511                           06/14/2019
4. FIRM NAME
                 Despres, Schwartz, and Geoghegan, Ltd.
5. MAILING ADDRESS                                                                  6. CITY                         7. STATE         8. ZIP CODE
                        77 W. Washington St, Suite 711                                        Chicago                 IL                 60602
9. CASE NUMBER                          10. JUDGE                                                       DATES OF PROCEEDINGS
    18-cv-4241                                         Diane J. Humetewa            11. 4/12/2019                 12.
13. CASE NAME                                                                                          LOCATION OF PROCEEDINGS
    Tedards v. Ducey                                                                14. District Court            15. STATE AZ
16. ORDER FOR
9 APPEAL                                9      CRIMINAL                             9   CRIMINAL JUSTICE ACT           BANKRUPTCY
9    NON-APPEAL                         ✔
                                        9      CIVIL                                9   IN FORMA PAUPERIS              OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

                PORTIONS                                   DATE(S)                             PORTION(S)                         DATE(S)
    9VOIR DIRE                                                                       9TESTIMONY (Specify)
    9OPENING STATEMENT (Plaintiff)
    9OPENING STATEMENT (Defendant)
    9CLOSING ARGUMENT (Plaintiff)                                                    9PRE-TRIAL PROCEEDING
    9CLOSING ARGUMENT (Defendant)
    9OPINION OF COURT
    9JURY INSTRUCTIONS                                                              ✔9OTHER (Specify)                 Oral Argument re Motion
    9SENTENCING                                                                                                       to Dismiss on 4/12/2019
    9BAIL HEARING
18. ORDER
                        ORIGINAL + 1               FIRST          # OF               DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                     ADDITIONAL                                                     ESTIMATED COSTS
                                                   COPY                                 (Check all that apply.)
                     copy to ordering party)                     COPIES
     30 DAYS                   9                       9                                  PAPER COPY
     14 DAYS                   9                       9
                                                       ✔
7 DAYS(expedited)              9                       9                             ✔    PDF (e-mail)
     3 DAYS
                               9                       9
      DAILY
                               9                       9                                  ASCII (e-mail)
     HOURLY                    9                       9
    REALTIME                                                                        E-MAIL ADDRESS
                                                                                     admin@dsgchicago.com
CERTIFICATION (19. & 20.) By signing below, I certify that I will pay all charges
                        (deposit plus additional).
                                                                                    NOTE: IF ORDERING MORE THAN ONE FORMAT,
19. SIGNATURE    Thomas H. Geoghegan                                                THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE   6/14/2019
TRANSCRIPT TO BE PREPARED BY
                                                                                    ESTIMATE TOTAL

                                                                                    PROCESSED BY                        PHONE NUMBER
ORDER RECEIVED                                     DATE              BY

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                    TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE


                    DISTRIBUTION:                COURT COPY          TRANSCRIPTION COPY             ORDER RECEIPT     ORDER COPY
